AMENDMENT NO. 2
TO
NOTE PURCHASE AGREEMENT



This Amendment No. 2 (this “Amendment”) is dated as of July 31, 2008, by and
among Driftwood Ventures, Inc. (the “Company”), Trinad Capital Master Fund,
Ltd., Back Bay LLC, Cipher 06 LLC, Soundpost Capital, LP and Soundpost Capital
Offshore Ltd. (collectively, the “Purchasers”).


RECITALS


WHEREAS, the Company entered into that certain Note Purchase Agreement, dated as
of July 7, 2008 (as subsequently amended, the “Note Purchase Agreement”),
pursuant to which the Company commenced a financing to raise up to $7,000,000
through the sale of senior secured convertible notes (the “Notes”) to certain
investors, which notes are convertible into shares of the Company’s common
stock, par value $0.001 per share (“Common Stock”) and the issuance to such
investors of warrants (“Warrants”) to purchase up to an aggregate of 6,363,636
shares of Common Stock (the “Financing”) (capitalized terms used herein and not
otherwise defined shall have the meanings given to them in the Note Purchase
Agreement); and


WHEREAS, the Company and certain the Purchasers amended the Note Purchase
Agreement on July 15, 2008 to: (i) increase the amount of Notes offered in the
Financing to an aggregate amount of up to $9,000,000, (ii) increase the amount
of Warrants issuable in connection with the Financing to up to 8,181,818 and
(iii) extend the offering period until July 31, 2008; and


WHEREAS, the parties to the Note Purchase Agreement desire to further amend the
Note Purchase Agreement to extend the Financing until August 15, 2008.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged by the
parties hereto, the undersigned parties do hereby agree as follows:


AGREEMENT



 
1.
Lines 1 and 2 of Section 2(b) of the Note Purchase Agreement are hereby amended
by deleting “July 31, 2008” and inserting “August 15, 2008” in its place, such
that the relevant portion of the amended Section 2(b) reads as follows: “At any
time and from time to time on or before August 15, 2008, the Company may issue
additional Notes to one or more additional persons or entities….”

 
 
 

--------------------------------------------------------------------------------

 


 
2.
Except as otherwise set forth herein, the Note Purchase Agreement shall remain
in full force and effect without change or modification. This Amendment, the
Note Purchase Agreement and other agreements related to the Note Purchase
Agreement constitute the entire understanding of the parties with respect to the
subject matter hereof and thereof and supersede all prior and current
understandings and agreements, whether written or oral, with respect to such
subject matter. The invalidity or unenforceability of any provision hereof shall
not affect the validity or enforceability of any other term or provision hereof.
The headings in this Amendment are for convenience of reference only and shall
not alter, limit or otherwise affect the meaning hereof. This Amendment may be
executed in any number of counterparts, which together shall constitute one
instrument, and shall bind and inure to the benefit of the parties and their
respective successors and assigns.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on their behalf as of the date first written above.
 

 
COMPANY:
         
DRIFTWOOD VENTURES, INC.
                 
By:  
/s/ Charles Bentz    
Name: Charles Bentz  
 
Title: Chief Financial Officer
                 
PURCHASERS:
         
TRINAD CAPITAL MASTER FUND, LTD.
         
By:  
/s/ Jay Wolf 
   
Name: Jay Wolf  
 
Title: Managing Director of  Trinad Management, LLC, its Manager
                 
BACK BAY LLC
         
By:  
/s/ Howard Smuckler
    Name: Howard Smuckler     Title: Chief Financial Officer                  
CIPHER 06 LLC
         
By:  
/s/ Jason Adelman
   
Name: Jason Adelman  
 
Title: Managing Member
                 
SOUNDPOST CAPITAL, LP
         
By:
/s/ Jaime Lester
   
Name: Jaime Lester
 
Title: Managing Member
                 
SOUNDPOST CAPITAL OFFSHORE LTD.
         
By:
/s/ Jaime Lester
   
Name: Jaime Lester
 
Title: Managing Member


 
 

--------------------------------------------------------------------------------

 

